Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim  1, 5, 6, 10, 13, 14, 16 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art cannot determine what “low” covers especially since the “condition” that it is tied to isn’t defined and could be anything to do with the immediate surroundings. 
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvard (U.S. PG Pub. 2015/0276299).

As to claims 1 and 10, Harvard teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a plurality of condenser fans (element 16 - fig. 1)[0022]; 

As to claim 2, Harvard teaches comprises a condenser coil, wherein at least one condenser fan of the plurality of condenser fans is configured to direct air flow across the condenser coil[0021, 0036].  

As to claim 3, Harvard teaches comprising a compressor system, wherein the operating mode corresponds to an operation of the compressor system[0005].  

As to claim 4, Harvard teaches wherein the control system is configured to perform operations comprising operating a first subset of condenser fans of the plurality of condenser fans based on the compressor system operating in a first operating mode and in response to identification of the low ambient condition, and operating a second subset of condenser fans of the plurality of condenser fans based on the compressor system operating in a second operating mode and in response to identification of the low ambient condition[0005, 0036, 0041-0042].  

As to claim 8, Harvard teaches comprising a sensor communicatively coupled to the control system, wherein the sensor is configured to determine an operating parameter 

As to claim 9, Harvard teaches wherein the operating parameter comprises a temperature of ambient air, a suction temperature of a refrigerant circulated by the HVAC system, a suction pressure of the refrigerant circulated by the 2820-0162-US (JOCI:0781) HVAC system, a discharge pressure of the refrigerant circulated by the HVAC system, or any combination thereof[0035].  

As to claim 11, Harvard teaches wherein the computer-executable instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising operating each condenser fan of the plurality of condenser fans in response to identification of a normal or high ambient condition[0004, 0037-0038].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-7, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvard (U.S. PG Pub. 2015/0276299) in view of Knight (U.S. PG Pub. 20180094827).

Harvard teaches most of the claimed invention, but fails to explicitly teach all of the claimed dependent claims.  However, some of these are obvious variations and are taught by Knight as follows: 

As to claim 5, Knight teaches comprising a first refrigerant circuit having a first condenser coil and a second refrigerant circuit having a second condenser coil (fig. 8)[0028, 0058], wherein the plurality of condenser fans comprises a first condenser fan positioned proximate to the first condenser coil and a second condenser fan positioned proximate to the second condenser coil (fig. 8).  Furthermore, Harvard teaches that based on low temperatures, that fans may be reduced in speed or shut off completely[0037, 0038, 0056]. 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Knight into the system and methods of Harvard since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 

As to claim 6, Knight teaches wherein the plurality of condenser fans comprises a first condenser fan and a second condenser fan, the first condenser fan is positioned adjacent to an interior section of a housing of the HVAC system, the second condenser fan is positioned adjacent to a distal end of the housing of the HVAC system(fig. 8).  Harvard teaches operating the system in multiple modes and how fans should operating based on outside temperature [0004, 0037-0038, 0056].  

As to claim 7, Knight teaches wherein each condenser fan of the plurality of condenser fans is a single speed fan[0047].  

As to claim 12, Harvard teaches wherein the computer-executable instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising operating the compressor system in a first operating mode or a second operating mode based on sensor data indicative of a target amount of conditioning to be provided by the HVAC system[0034-0036, wherein the first operating mode comprises operating a first compressor and a second compressor of a first refrigerant circuit and operating a third compressor of a second refrigerant circuit, and the second operating mode comprises operating the first compressor and the 

As to claim 13, Harvard teaches wherein the plurality of condenser fans is disposed within a condenser section of the HVAC system, and the computer-executable instructions, when executed by the processing circuitry, are configured to perform operations comprising: operating a first condenser fan and a second condenser fan of the plurality of condenser fans based on the compressor system operating in the first operating mode and in response to identification of the low ambient condition[0020, 0036], wherein the first condenser fan is an inner fan positioned adjacent to an additional section of the HVAC system coupled to the condenser section, and the second condenser fan is an additional inner fan positioned adjacent to the additional section (fig. 1); and operating the first condenser fan and suspending operation of the second condenser fan based on the compressor system operating in the second operating mode and in response to identification of the low ambient condition[0054, 0056].  

As to claim 14, Harvard teaches wherein the computer-executable instructions, when executed by the processing circuitry, are configured to perform operations comprising suspending operation of a third condenser fan of the plurality of condenser fans in 

As to claim 15, Harvard teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising; a plurality of fans comprising a first fan and a second fan (fig. 1), a control system configured to perform operations comprising: identifying an ambient condition[0035]; determining an operation of the compressor system; and operating the first fan, the second fan, or both, based on the operation of the compressor system and the ambient condition[0036, 0054, 0056].  

As to claim 15, Knight teaches a first condenser coil and a second condenser coil (fig. 10); a compressor system comprising a first compressor and a second compressor (elements 286, 288), wherein the first compressor is configured to direct refrigerant to the first condenser coil[0058], and the second compressor is configured to direct refrigerant to the second condenser coil wherein the first fan is an inner fan positioned proximate to the first condenser coil[0058], and the second fan is an additional inner fan positioned proximate to the second condenser coil (fig. 10).  3020-0162-US (JOCI:0781)

As to claim 16, Harvard teaches wherein the control system is configured to perform operations comprising operating the second fan and suspending operation of the first fan based on one of the first compressor or the second compressor being in operation, the other of the first compressor or the second compressor not being in operation, and in response to identification of a low ambient condition[0045].  

As to claim 17, Harvard teaches wherein the compressor system comprises a multiple compressor configured to direct refrigerant to the first condenser coil, and the control system is configured to perform operations comprising operating the first fan and the second fan based on the first compressor, the second compressor [0056] Knight teaches multiple compressors and multiple condenser (fig. 9). 

As to claim 18 Harvard teaches comprising a third fan that is an outer fan[0038], wherein the control system is configured to perform operations comprising: suspending operation of the third fan in response to identification of a low ambient condition[0056]; and operating the third fan in response to identification of a non-low ambient condition[0004].  

As to claim 19, Knight teaches wherein each of the first condenser coil and the second condenser coil is U-shaped to cooperatively surround the first fan and the second fan (fig. 10).  

As to claim 20, Harvard teaches wherein the first fan and the second fan are similar to one another (fig. 1, elements 160).
Allowable Subject Matter
Any indication of allowance will be held in abeyance pending any amendments/arguments with regards to the 35 USC 112 rejections. 

Other Related Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fraser (U.S. PG Pub. 2012/0111030) teaches operating fans and condensers based on low ambient conditions.
Lin (U.S. PG Pub. 2019/0178548) teaches and air conditioning system with multiple compressors with multiple refrigerant circuits. 
Nakashima (U.S. PG Pub. 20130019622) teaches using outside air temperature in controlling fan and compressors. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119